Citation Nr: 1815319	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1984 to April 1993 and February 2003 through September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and assigned a 10 percent disability rating. 

A March 2012 rating decision increased the Veteran's initial disability evaluation to 30 percent.  As the increase did not constitute a full grant of the benefits sought, the issue remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran withdrew his Board hearing request in February 2018.  38 C.F.R. §20.702(e). 

Although the Veteran indicated that his PTSD symptoms impact his ability to work, he also reported continued success and growth in his profession, and he has not been unemployed at any time.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).


FINDINGS OF FACT

PTSD is manifested by mild depression and anxiety, irritability, occasional nightmares and sleep disturbances, resulting in no worse than occasional decreases in work efficiency and generally satisfactory functioning.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD are not met.  
38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a). Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his PTSD symptoms are more disability than reflected by his current 30 percent rating.  

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran was afforded a VA examination in August 2009.  The Veteran reported that he works as a financial advisor for Edward Jones.  He began working there in 1993 and returned after his most recent tour of duty.  He reported that he was rated as approximately 7 out of 65 financial advisors in his region in terms of his productivity.  The Veteran reported that he does not have close friends and described himself as a loner.  The Veteran reported conflicts in his marriage that he and his wife were working toward resolving.  He reported that his family takes vacations together.  He reported enjoying the following hobbies/leisure activities:  motorcycle riding, golf, biking, and watching baseball.  He most often does these activities alone.  

He reported he gets to work between 7 am and 7:30 and works sometimes until 6 or 8 pm.  He reported taking a certified financial planner course.  He comes home after work to have dinner with his family if it is not too late.  He reported that twice a week it may take him one to one and a half hours to fall asleep even with sleep medication.  He reported he often wakes up in a cold sweat with his heart racing and feels exhausted the next day.  He reported that problems sleeping affect his moods.  

The Veteran denied assaultive behavior since separation.  He reported thoughts of wanting to hurt people, particularly while driving.  He also reported thoughts of suicide but reported no intentions of acting on those thoughts.  The Veteran was able to maintain personal hygiene and other activities of daily living.  His speech was normal in rhythm, rate, and tone.  He responded to questions in a clear, coherent, and organized manner.  There was no evidence of hallucinations, delusion, or psychotic symptoms.  He was alert and fully oriented.  His immediate recall was intact.  His short-term memory showed only mild impairment.  He reported some problems with memory stating that he has to write everything down and loses his train of thought.  

He reported feeling sad often and feels like crying but is unable to.  He is unable to get pleasure from things he used to enjoy and has a hard time getting interested in anything.  He feels discouraged about this future and disappointed in himself.  He feels guilty most of the time.  He reported feeling so restless or agitated that it is hard to stay still.  He reported greater difficulty in making decisions that and reported trouble with concentration.  He reported feeling worthless and indicated that he does not have energy to do very much.  There was no general anxiety or panic attacks shown.  He reported some problems controlling his impulses.    

The examiner concluded that the Veteran's symptoms have caused clinically significant distress and created impairments in social, occupational, psychological and other areas of function.  The Veteran keeps his family at arm's length and has no close friends.  His sleep was disrupted by nightmares and occasional insomnia.  His ability to interact with others was further affected by irritability.  The Veteran reported small improvement in his symptoms since the year before.  

The examiner further indicated that at this time the Veteran's prognosis for psychiatric improvement was good as the Veteran was motivated to actively participate in therapy to improve his functioning and family life.  The examiner opined that the Veteran's PTSD symptoms were transient and mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner also reported that his inability to form close relationships and occasional irritability is likely to affect the quality of his work relationships and social relationships.   

The Veteran was afforded another VA psychiatric evaluation in February 2012.  He indicated that he did not think the August 2009 examination captured how disabled he was.  The Veteran reported having issues with his wife that they were working thorough.  The Veteran reported that he is a financial planner with his own office and two assistants.  He reported working a 60 hour work week.  He reported that although his performance numbers are good, his subjective experience is that he is not doing well.  Notably May 2011 and August 2011 treatment notes indicated that the Veteran was the most productive person in his region.  He indicated that he did not understand how he is viewed as being so productive given his internal experience of failure.  

He reported that since his last VA examination he has been receiving ongoing therapy and medication for his mental health symptoms.  He reported that he once loved his work and enjoyed being active in the community but no longer enjoyed it.  He reported that he was signed up to get his Master's in certified financial planner coursework but had to drop it because he did not have the motivation or energy to complete it.  

The Veteran showed no abnormality in his psychomotor behavior.  His mood was mildly depressed and attention/concentration intact.  His speech and thought process were normal.  He denied delusions and obsessive compulsive behaviors.  He reported experiencing panic attacks and sleep impairment.  He was able to maintain personal hygiene.  There was no history of violence or inappropriate behavior.  He denied homicidal ideation bur reported fleeting suicidal thoughts without any specific plan or intent.  

The Veteran reported the following symptoms:  depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty establishing, and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

During an October 2016 VA examination the examiner noted that the Veteran's PTSD symptoms were no longer present.  He reported his life at home was "great".  He reported spending free time with his family, playing sports, and traveling.  He also enjoyed being involved with cross fit.  He reported working for Edward Jones as a principle partner.  He reported that he manages 120 employees and runs his own Edward Jones office.  He reported he finds his job rewarding and he works about 60 hours a week.  He reported he is not currently receiving any mental health treatment.  He reported that he stopped treatment because he felt he was doing much better.  He reported that staying active physically and staying focused on healthy living has worked.  He reported that he does not believe that he still has PTSD as it had been two to three years since he experienced any symptoms.  The examiner concluded that the Veteran's PTSD symptoms have improved to the point that he no longer meets the diagnostic criteria for that condition.  

Similarly, in an October 2016 report of general information, the Veteran reported that he had been working out and is feeling better and is currently not experiencing any PTSD symptoms.  He stated that if the examination results in an eventual reduction in this evaluation is his fine with that.   

Based on aforementioned evidence, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for, at worse, a 30 percent rating.  During the appeal period the Veteran's PTSD manifested in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood and chronic sleep impairment.  The evidence does not show panic attacks more than once a week, difficulty understanding complex commands, impaired judgment, and impaired abstract thinking to warrant a 50 percent rating. Although the Veteran reported disturbances in motivation in mood, he also consistently reported being able to perform successfully at work and home.  Thus, his PTSD symptoms more nearly approximate the criteria for a 30 percent rating.   

In sum, a disability rating in excess of 30 percent for PTSD is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


